Dismissed and Memorandum Opinion filed March 3, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00035-CV

                MARTAVIOUS SENTEL NEWSON, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 169th District Court
                              Bell County, Texas
                       Trial Court Cause No. 272,621-C

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed October 29, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On January 16, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                        2